DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/US2019/049087 filed August 30, 2019, which claims priority to U.S. Provisional Application no. 62/725,574, filed August 31, 2018.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on February 26, 2021; June 10, 2021; and August 11, 2022 were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of each form 1449 is enclosed herewith.
Election/Restrictions
4.	Applicant’s election without traverse of Group I in the reply filed on July 19, 2022 is acknowledged.
Status of the Claims
5.            Claims 1-17 are pending. Claims 7-17 are withdrawn for being drawn to a non-elected invention. Claims 1-6 are under consideration and examined herein. 
Claim Objections
6.	Claim 3 is objected to for depending on a rejected base claim.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amgen et al. (US 2018/0092898) in view of Corbett et al. (A Bench-Stable Vilsmeier Reagent for in situ Alcohol Activation: Synthetic Application in the Synthesis of 2-Amino-2-Thiazolines).
	Amgen et al. teaches a process for preparing the oxazoline compound of claim 1, the process comprising reacting the amino alcohol compound with lutidine (pg. 39-40, Scheme E). Amgen et al. does not disclose the intramolecular cyclization of the amino alcohol of methoxymethylene-N,N-dimethyliminium methyl sulfate. Corbett discloses the use of methoxymethylene-N,N-dimethyliminium methyl sulfate as a chemoselective activator of primary alcohol, for the in situ intramolecular cyclization of an amino alcohol (abstract; pg. 2846, col. 1, para 2-3, Scheme 2c; Table 1). It would have been obvious to one of ordinary skill in the art to use the methoxymethylene-N,N-dimethyliminium methyl sulfate reagent taught by Corbett as a selective alcohol activator for the intramolecular cyclization of the amino alcohol taught by Amgen, in order to enhance the yield of the oxazoline product, because Corbett teaches using methoxymethylene-N,N-dimethyliminium methyl sulfate for the intramolecular cyclization of the amino alcohol, that results in a cleaner reaction with the production of less side products (pg. 2846, Table 1).
	MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (G) above, one of ordinary skill in the art would be motivated to make the aforementioned changes, with a reasonable expectation of success to arrive at the instant invention. The instant claimed invention would have been obvious to a person of ordinary skill in the art at the time of the invention and there would have been a reasonable expectation of success.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-à-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.
Conclusion
11.	No claims allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626